DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Claims 1-20 are pending with claims 1, 6, 9-11, 13 and 15 having been amended.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Reasons for Allowance
	The prior art does not show with respect to independent claims 1 the distinct features of: “compare the abnormality to the user activity volume based on a correlation
between the user activity volume and the log activity; generate a degree of the abnormality based on a context of the log, wherein the context of the log includes the correlation, and the correlation is based on a degree of user activity volume on the log; and classify the log based on the abnormality, the correlation, the user activity
volume, and the degree of the abnormality” with the other limitations of the claim.
With respect to independent claim 6 the distinct features of: “compare the first graph to the second graph to identify a correlation between the expected baseline and the user activity volume; identify an abnormality of the log activity based on the correlation and a difference between the first graph and the log activity: generate a degree of the abnormality based on a context of the log, wherein the context of the log includes the correlation, and the correlation is based on a degree of user activity volume on the log: and score the log activity based on the expected baseline, the correlation, the user activity volume, and the degree of the abnormality.” with the other limitations of the claim.
With respect to independent claim 11 the distinct features of: “comparing the user activity graph to the baseline graph to identify a correlation between the log template and the volume of user activity; comparing a potential abnormality of the log to the volume of user activity associated with the log, the potential abnormality being a difference between the log and the baseline; generating a degree of the potential abnormality based on a context of the log, wherein the context of the log includes the correlation, and the correlation is based on a degree of the volume of user activity on the log; and visually indicating a status of the log based on a correlation between the potential abnormality and the volume of user activity” with the other limitations of the claim.
The closest prior art Ayyagari et al (US 2013/0305357), Hohndel et al  (2014/0298461), Cohen et al (US 2012/0016886) and Dai et al (US 201 1/0023120) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492